Title: To James Madison from John Adams, 17 November 1812
From: Adams, John
To: Madison, James


Dear Sir,Quincy November 17th. 1812.
My Election to the Presidents office, was but by a majority of one or at most two votes. Mr Jeffersons was by no majority of the people and by a majority of one only in the house after thirty or 40 votes had been equally divided between him and Mr Burr. Mr Jeffersons second election was by a great majority and his third would have been by a greater still if he had not declined. Your Election was I believe by as great a majority as his second. I have entertained hopes that no such meager Elections as mine and Mr Jeffersons first, would ever have been seen again, Indeed I wished, hoped, and expected that your second Election would have been more unanimous than any since Washingtons. I still am confident that your re-Election is certain but by all appearances it will be by a smaller majority than your first. There is a strange appearance at present I know not how to describe it. The light souls of all parties seem to have mutually transmigrated out of and into one another. I really should not be surprized if our Hyperfederalists in Boston should four years hence set up Ben Austin, whom they hate more than they do the Devil, for President.
But to be more serious the Elections in New England hitherto demonstrate a discontent from the Potomac to Nova Scotia which is alarming and it is to be feared will embarress and weaken the administration at a time when it ought to be the most energetic and the most unanimously and cordially supported: the causes of such a change are too numerous, besides the inherent and inalienable fickleness of the people to be detailed at present.
There is one of many years standing which has been constantly increasing in its operation and has had a more malignant effect in our late Elections than a stranger could well imagine. I mean the claim to the Georgia Lands. It has ever been my opinion and that of every other Lawyer in New England whose judgment was worth one farthing to his Client in any case and the opinion of every other man of honour and candor that the title of the claimants is good and valid in Law.
Nor is there any doubt here among reasonable men that their title is good and valid in Equity. The transaction on the part of the purchasers was bonâ fide. They had no suspicion of buying a controverted title. They had no intimation of any design to attempt a repeal: and indeed if such notice had been given them it was impossible they could have beleived it serious or feasible. They are now great sufferers. Many are of respectable situations in society. Many are reduced to poverty, by the interference of Georgians and the consequent interference of the United States to injure a title which stood on the legal constitutional and authentic records of the highest authority of a sovereign state. They paid an adequate and at that time an ample consideration. These facts are notorious and universally beleived here; and the Characters of many persons concerned render it extremely improbable in the public opinion, that the general opinion in this respect is erronious.
Such a case as this has a tendency to weaken the confidence of the people in the justice and impartiality of the nation and to propogate and countenance an apprehension that the government of the United States is an Enemy to the northern part of them. And it really has in too great a degree that Effect.
Far from me be the thought of proscribing for the government—but as every citizen has a right to his own opinion and to give it I may venture mine in unison with the universal opinion in this quarter: that government ought either to remove all obstacles to the claimants possessing the lands, or to take them for the nation by the consent of the purchasers paying them an adequate and liberal indemnity for all their advances and damages. Neither myself nor any of my Connections have any lot or portion in this business. As [sic] sense of public and private justice a love of the union and an ardent desire of its continuance in harmony are my only motives for giving you this trouble.
I am too sensible of the impropriety of your committing yourself to any individual without necessity upon a subject like this that I neither expect nor wish for any acknowledgment of this letter, which is intended only to communicate the sense of the public with which in this case that of the individual coincides.
Wishing you health, honour, and long life in and out of office. I remain Sir with great respect and esteem your most obedient Servant.
John Adams
